[Cite as State v. Bridges, 2016-Ohio-7298.]


             Court of Appeals of Ohio
                           EIGHTH APPELLATE DISTRICT
                              COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                               Nos. 103634 and 104506




                                  STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                              ANDREY L. BRIDGES
                                                    DEFENDANT-APPELLANT




                                        JUDGMENT:
                                         AFFIRMED



                                Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                               Case No. CR-13-574201-A

        BEFORE: E.T. Gallagher, J., Jones, A.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: October 13, 2016
FOR APPELLANT

Andrey L. Bridges, pro se
Inmate No. 650493
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Anthony Thomas Miranda
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

      {¶1} In this consolidated appeal, defendant-appellant, Andrey L. Bridges

(“Bridges”), appeals pro se from the trial court’s denial of his motion for leave to

file a delayed motion for new trial and his postconviction motion to correct an

error in his conviction. Bridges raises the following six assignments of error for

our review:

      1. Appellant’s right to have effective assistance of counsel during
      trial was violated.

      2. Appellant was prejudiced when his actual/factual innocence was
      on the face of the record.

      3. The trial court erred when it denied the defendant’s Motion for
      Appointment of Private Investigator, thus depriving him of his right
      to a fair trial and due process guaranteed under the Sixth and
      Fourteenth Amendments to the United States Constitution, Article I,
      Section[s] 10 and 16 of the Ohio Constitution.

      4. The trial court abused its discretion when it denied his right to a
      new trial where his filing was supported with documentation and
      supplements.

      5. Appellant was deprived of his right to a fair trial and due process
      under the Sixth and Fourteenth Amendments to the United States
      Constitution, Article I, Section 10 and 16 of the Ohio Constitution
      when he was convicted in violation of a constitutional due process
      right and equal protection right.

      6. Appellant was deprived of due process when his conviction of
      Offense of Murder pursuant to R.C. 2903.02 should have been
      voided.

      {¶2} After careful review of the record and relevant case law, we affirm.
                                   I. Procedural History

         {¶3} On November 8, 2013, a jury found Bridges guilty of murder,

felonious assault, tampering with evidence, and abuse of a corpse in relation to the

death of Carl Acoff. Bridges was sentenced to an aggregate term of life in prison

with the possibility of parole after 18 years and six months. Bridges’s convictions

were affirmed on direct appeal. State v. Bridges, 8th Dist. Cuyahoga No. 100805,

2014-Ohio-4570 (“Bridges I”); see State v. Bridges, 8th Dist. Cuyahoga No.

100805, 2015-Ohio-1447 (denying Bridges’s application for reopening his

appeal).1

         {¶4} On July 23, 2014, Bridges filed a petition for postconviction relief,

arguing (1) he received ineffective assistance of counsel throughout the trial

proceedings, (2) his convictions were not supported by sufficient evidence, and (3)

the state committed prosecutorial misconduct at trial.                 While Bridges’s direct

appeal was pending, the trial court denied his petition for postconviction relief

without a hearing. The court also issued findings of fact and conclusions of law,

which detailed the reasons for the denial. Bridges appealed these rulings in two

cases, both of which were dismissed for failure to file the record.                      State v.

Bridges, 8th Dist. Cuyahoga Nos. 101938 (Oct. 1, 2014), and 101942 (Oct. 31,

2014).



         1   For a thorough recitation of the facts in this case, see Bridges I at ¶ 4-50.
       {¶5} In March 18, 2015, Bridges filed a petition to vacate or set aside his

judgment of conviction or sentence, arguing (1) he received ineffective assistance

of counsel throughout the trial proceedings, (2) the trial court lacked subject matter

jurisdiction, (3) he was denied his right to a speedy trial, and (4) the state

committed prosecutorial misconduct at trial. On March 24, 2015, the trial court

denied Bridge’s petition without a hearing.

       {¶6} On May 11, 2015, Bridges filed a motion for new trial, arguing (1) his

convictions were not supported by sufficient evidence, (2) the trial court abused its

discretion by admitting prejudicial photographic evidence, and (3) his $5 million

bond was unconstitutional. On May 18, 2015, the trial court denied the motion

without a hearing.

       {¶7} On December 24, 2015, this court affirmed the trial court’s denial of

Bridges’s motion for a new trial and his petition to vacate or set aside judgment of

conviction or sentence. State v. Bridges, 8th Dist. Cuyahoga Nos. 102930 and

103090, 2015-Ohio-5428 (“Bridges II”). In affirming the trial court’s judgment,

we determined that Bridges’s motion for new trial was untimely and not based on

newly discovered evidence. Id. at ¶ 10-21. In addition, we concluded that the

claims asserted in Bridges’s postconviction motion to vacate or set aside judgment

of conviction or sentence were barred by res judicata. Id. at ¶ 25-30.

       {¶8} While his appeal in Bridges II was pending, Bridges filed a motion for

leave to file a delayed motion for new trial on August 5, 2015, which the trial court
denied without a hearing. On May 12, 2016, Bridges filed a “motion for leave

with memorandum in support to correct error R.C. 2903.02(A) conviction due to

insufficient evidence” (“motion to correct error”). On May 17, 2016, the trial

court denied Bridges’s motion without a hearing.

       {¶9} Bridges now appeals from the trial court’s denial of his delayed

motion for new trial and his motion to correct error.

                              II. Law and Analysis

               A. Final Appealable Orders — Appeal No. 103634

       {¶10} On August 29, 2016, this court sua sponte consolidated Bridges’s

appeals in Appeal Nos.103634 and 104506. Preliminarily, we note that Bridges’s

notice of appeal in Appeal No. 103634 references the following journal entries:

       1. The trial court’s September 9, 2015 denial of Bridges’s motion
       to hold in abeyance the defendant’s motion for new trial;

       2. The trial court’s September 23, 2015 denial of Bridges’s motion
       for leave to supplement pending instanter of delayed motion for
       leave to grant motion for new trial;

       3. The trial court’s September 23, 2015 denial of Bridges’s motion
       for emergency access to trial transcripts;

       4. The trial court’s September 23, 2015 denial of Bridges’s motion
       for leave to file delayed motion for new trial;

       5. The trial court’s September 23, 2015 denial of Bridges’s motion
       to supplement his delayed motion for new trial;

       6. The trial court’s September 30, 2015 denial of Bridges’s motion
       for leave to supplement police reports and facts to delayed motion
       for new trial; and
      7.   The trial court’s October 7, 2015 denial of Bridges’s motion for
      reconsideration via the defendant’s emergency reply brief in opposition to
      defendant’s motion for leave to file motion for new trial.

      {¶11} According to Article IV, Section 3(B)(2), of the Ohio Constitution, an appellate

court may review timely appeals from final orders of inferior courts.    The term “final order” is

defined within R.C. 2505.02. Normally, an order is not final and appealable unless it falls into

one of the categories listed in R.C. 2505.02(B). See Chef Italiano Corp. v. Kent State Univ., 44

Ohio St.3d 86, 541 N.E.2d 64 (1989), syllabus. R.C. 2505.02(B) provides:

      (B) An order is a final order that may be reviewed, affirmed, modified, or reversed,
      with or without retrial, when it is one of the following:

      (1) An order that affects a substantial right in an action that in effect determines
      the action and prevents a judgment;

      (2) An order that affects a substantial right made in a special proceeding or upon a
      summary application in an action after judgment;

      (3) An order that vacates or sets aside a judgment or grants a new trial;

      (4) An order that grants or denies a provisional remedy and to which both of the
      following apply:

             (a) The order in effect determines the action with respect to the provisional
      remedy and prevents a judgment in the action in favor of the appealing party with
      respect to the provisional remedy.

             (b) The appealing party would not be afforded a meaningful or effective
      remedy by an appeal following final judgment as to all proceedings, issues, claims,
      and parties in the action.
      (5) An order that determines that an action may or may not be maintained as a
      class action;

      (6) An order determining the constitutionality of any changes to the Revised Code
      made by Am. Sub. S.B. 281 of the 124th general assembly, including the
      amendment of sections 1751.67, 2117.06, 2305.11, 2305.15, 2305.234, 2317.02,
      2317.54, 2323.56, 2711.21, 2711.22, 2711.23, 2711.24, 2743.02, 2743.43,
2919.16, 3923.63, 3923.64, 4705.15, and 5111.018, and the enactment of sections
2305.113, 2323.41, 2323.43, and 2323.55 of the Revised Code or any changes
made by Sub. S.B. 80 of the 125th general assembly, including the amendment of
sections 2125.02, 2305.10, 2305.131, 2315.18, 2315.19, and 2315.21 of the
Revised Code.

       {¶12} In this case, the trial court’s denial of Bridges’s motion to hold his

motion for new trial in abeyance and his various motions to supplement his prior

pleading with additional facts and arguments do not fall into one of the categories

listed in R.C. 2505.02(B).    Therefore, those orders are not final appealable orders.

 See Holivay v. Holivay, 8th Dist. Cuyahoga No. 89439, 2007-Ohio-6492, ¶ 9;

State v. Tracy, 5th Dist. Licking No. 04-CA-25, 2005-Ohio-1613, ¶ 16. Further,

while the trial court’s denial of a motion for transcripts is a final, appealable order,

Bridges has not assigned the denial of his motion for immediate access to trial

transcripts as error on appeal. State v. Majid, 8th Dist. Cuyahoga No. 102154,

2015-Ohio-2406, ¶ 4.     Generally, “the failure to assign an error or to argue it as

required by Appellate Rule 16 may result in the appellate court disregarding the

argument.”     See State v. Helmstetter, 3d Dist. Auglaize Nos. 2-13-07 and

2-13-08, 2013-Ohio-3982, ¶ 4. Accordingly, our review in Appeal No. 103634 is

limited to the trial court’s denial of Bridges’s motion for leave to file a delayed

motion for new trial.

                              B. Motion for New Trial
       {¶13} In his first, second, third, and fourth assignments of error, Bridges

collectively argues the trial court abused its discretion by denying his motion for

leave to file a delayed motion for new trial.

       {¶14} Crim.R. 33(A) sets forth six grounds on which a trial court may grant

a defendant’s motion for a new trial in a criminal case.         In this case, Bridges

alleged that he was entitled to a new trial pursuant to Crim.R. 33(A)(1) and (5),

which state in pertinent part:

       A new trial may be granted on motion of the defendant for any of the
       following causes affecting materially his substantial rights:

              (1) Irregularity in the proceedings, or in any order or ruling
       of the court, or abuse of discretion by the court, because of which the
       defendant was prevented from having a fair trial;

       ***
              (5)   Error of law occurring at the trial[.]

       {¶15} Crim.R. 33(B) sets forth time limits for such motions and

requirements to secure leave of court to file a motion for a new trial after the time

limits set forth in the rule have expired.

       {¶16} Where a motion for a new trial is based upon grounds set forth in

Crim.R. 33(A)(1)-(5), the motion “shall be filed within fourteen days after the

verdict was rendered, or the decision of the court where a trial by jury has been

waived.”    Crim.R. 33(B).       In order to file at a later time, the rule requires the

defendant to establish “by clear and convincing proof that the defendant was
unavoidably prevented from filing his motion for a new trial * * * within the time

provided.” Id.

         {¶17} Motions for a new trial under Crim.R. 33(A)(6), based upon newly

discovered evidence, “shall be filed within one hundred twenty days after the day

upon which the verdict was rendered, or the decision of the court where trial by

jury has been waived.”    Id.   Such a motion may be filed at a later time where the

defendant demonstrates “by clear and convincing proof that the defendant was

unavoidably prevented from the discovery of the evidence upon which he must

rely.”

         {¶18} In the instant case, Bridges was convicted on November 8, 2013, and

he filed his motion for leave to file a delayed motion for new trial on August 19,

2015.     Because Bridges’s motion was filed well beyond the applicable time

period, he was required to obtain leave of court to file his motion for new trial.

State v. Hoover-Moore, 10th Dist. Franklin No. 14AP-1049, 2015-Ohio-4863,

¶ 13.    “To obtain such leave, the defendant must demonstrate by clear and

convincing proof that he or she was unavoidably prevented from discovering the

evidence within the [time provided].” Id.

         {¶19} For purposes of the rule, “unavoidably prevented” from filing a

motion for a new trial means “the party had no knowledge of the existence of the

ground supporting the motion for new trial and could not have learned of the

existence of that ground within the time prescribed for filing the motion for new
trial in the exercise of reasonable diligence.” State v. Glover, 8th Dist. Cuyahoga

Nos. 102828, 102829, and 102831, 2016-Ohio-2833, ¶ 27, citing State v. Davis,

10th Dist. Franklin No. 03AP-1200, 2004-Ohio-6065, ¶ 11.

      {¶20} “Clear and convincing proof that the defendant was ‘unavoidably

prevented’ from filing ‘requires more than a mere allegation that a defendant has

been unavoidably prevented from discovering the evidence he seeks to introduce

as support for a new trial.’” State v. Lee, 10th Dist. Franklin No. 05AP-229,

2005-Ohio-6374, ¶ 9.    The requirement of clear and convincing evidence puts the

burden on the defendant to prove he was unavoidably prevented from discovering

the evidence in a timely manner. State v. Rodriguez-Baron, 7th Dist. Mahoning

No. 12-MA-44, 2012-Ohio-5360, ¶ 11.

      {¶21} We cannot disturb the court’s decision to either grant or deny leave

under Crim.R. 33 unless the court abused its discretion. State v. Washington, 8th

Dist. Cuyahoga No. 103875, 2016-Ohio-5329, ¶ 15, citing State v. Pinkerman, 88

Ohio App.3d 158, 160, 623 N.E.2d 643 (4th Dist.1993).

      {¶22} In his motion for leave, Bridges argues he was prevented from having

a fair trial where defense counsel rendered ineffective assistance by “failing to

motion for a suppression hearing, notice of alibi or other defense motions which

are necessary motions to be filed according to Crim.R. 12(C).”     Bridges further

raises claims of “actual innocence,” arguing his verdict was not supported by

sufficient evidence.    Finally, Bridges argues the trial court committed a
prejudicial error of law by failing to respond to his pretrial motion to appoint a

private investigator.

       {¶23} In support of his claims, Bridges relies on numerous affidavits and

exhibits, including (1) an affidavit from his son alleging that Bridges cut his hand

on a can of vegetables while cooking dinner; (2) portions of the Olmsted Township

Police Report; (3) weather reports from various days in the year 2013; (4) various

portions of the docket, including the indictment, bill of particulars, discovery

requests, journal entries, and motions filed during the underlying criminal case; (5)

the investigative report completed by the Olmsted Township Police Department;

(6) a printout of R.C. 1901.02, Jurisdiction of Municipal Courts; (7) various media

reports and coverage of the underlying criminal trial; (8) various copies of

photographs submitted into evidence at trial; (9) letters received by Bridges from

local attorneys declining pro bono legal representation; and (10) a portion of the

Cleveland Police Report regarding the victim’s missing person report.

       {¶24} Upon review, we find Bridges has failed to establish by clear and

convincing proof that he was unavoidably prevented from timely filing his motion

for new trial.   In our view, the grounds supporting each of Bridges’s claims were

either known to Bridges within the time prescribed for filing the motion for new

trial or would have been known upon the exercise of reasonable diligence.        On

appeal, Bridges maintains that he was unavoidably prevented from filing a timely

motion due to the ineffective assistance of his trial counsel and the lack of
cooperation provided by the state and the Olmsted Township Police Department.

However, Bridges merely asserts that he was unavoidably prevented from filing a

timely motion in a self-serving affidavit without providing an evidentiary basis to

support such a claim.          See Lee, 10th Dist. Franklin No. 05AP-229,

2005-Ohio-6374, at ¶9. Moreover, there is nothing in the attached affidavits or

exhibits to suggest Bridges discovered new evidence supporting his ineffective

assistance, actual innocence, and error of law claims that was not previously

known or available to him during his trial or during the time period immediately

following his conviction.

       {¶25} In addition, we find the claims set forth in Bridges’s motion for leave

are barred by the doctrine of res judicata.

              Under the doctrine of res judicata, a final judgment of
       conviction bars a convicted defendant who was represented
       by counsel from raising and litigating in any proceeding
       except an appeal from that judgment, any defense or any
       claimed lack of due process that was raised or could have
       been raised by the defendant at the trial, which resulted in that
       judgment of conviction, or on an appeal from that judgment.

State v. Cole, 2 Ohio St.3d 112, 113, 443 N.E.2d 169 (1982), quoting State v.

Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.

Thus, a defendant may not raise any issue in a motion for postconviction relief if

he could have raised the issue on direct appeal. State v. Reynolds, 79 Ohio St.3d

158, 679 N.E.2d 1131 (1997). Moreover, res judicata bars all subsequent actions

based on any claim arising out of the transaction or occurrence that was the subject
matter of the previous action. State v. Collins, 2d Dist. Montgomery No. 25612,

2013-Ohio-3645, ¶ 9, citing Grava v. Parkman Twp., 73 Ohio St.3d 379, 653

N.E.2d 226 (1995).

       {¶26} In his brief, Bridges correctly cites Bridges II for the proposition that

“when allegations of ineffective assistance of counsel hinge on facts not appearing

in the record, the proper remedy is a petition for postconviction relief rather than

direct appeal.” Bridges II, 2015-Ohio-5428, at ¶ 10, citing State v. Curtis, 8th

Dist. Cuyahoga No. 89412, 2008-Ohio-916, ¶ 8. Contrary to Bridges’s position,

however, the basis of his ineffective assistance of counsel claims and his

contention that the trial court erred in failing to rule on his motion to appoint a

private investigator do not rely on evidence outside the record — nor has Bridges

produced evidence outside the record to suggest otherwise.         Whether defense

counsel was ineffective for failing to file certain pretrial motions, or whether the

trial court committed a legal error in failing to appoint a private investigator, are

issues that were capable of review without consideration of evidence outside the

record.   Therefore, such claims should have been raised on direct appeal.        See

State v. Lane, 2d Dist. Greene No. 2014-CA-54, 2015-Ohio-2712, ¶ 13 (“Any

ineffective assistance claim relating to matters contained within the record should

be brought through a direct appeal.”).

       {¶27} Similarly, the issues incorporated into Bridges’s claim of “actual

innocence” merely reiterated sufficiency and manifest weight arguments
previously raised in Bridges’s direct appeal.    See Bridges I, 2014-Ohio-4570, at ¶

71 (“We agree that the evidence against Bridges was mostly circumstantial.       The

circumstantial evidence against Bridges, however, was overwhelming.”).       Finally,

we note that many of the arguments raised in Bridges’s motion for leave were

previously raised in Bridges’s prior petition for postconviction relief, which this

court determined were claims barred by res judicata in Bridges II.   See Bridges II,

at ¶ 10-15.

       {¶28} Based on the foregoing, we find the trial court did not abuse its

discretion in denying Bridges’s motion for leave to file a delayed motion for new

trial without a hearing.

       {¶29} Bridges’s first, second, third, and fourth assignments of error are

overruled.

                            C. Motion to Correct Error

       {¶30} In his fifth and sixth assignments of error, Bridges collectively argues

the trial court erred in denying his motion to correct error.

       {¶31} A vaguely titled motion, including a motion to correct or vacate a

judgment or sentence, may be construed as a petition for postconviction relief

under R.C. 2953.21(A)(1) where the motion (1) was filed subsequent to a direct

appeal, (2) claimed a denial of constitutional rights, (3) sought to render the

judgment void, and (4) asked for a vacation of the judgment and sentence.

Reynolds, 79 Ohio St.3d 158, 160-161, 679 N.E.2d 1131 (1997).              Bridges’s
motion to correct error meets these four requirements.        Accordingly, we shall

construe his motion as a petition for postconviction relief. See State v. Meincke,

8th Dist. Cuyahoga No. 96407, 2011-Ohio-6473.

       {¶32} R.C. 2953.21 governs petitions for postconviction relief and permits

a criminal defendant “who claims that there was such a denial or infringement of

the person’s rights as to render the judgment void or voidable under the Ohio

Constitution or the Constitution of the United States” to “file a petition in the court

that imposed sentence, stating the grounds for relief relied upon, and asking the

court to vacate or set aside the judgment or sentence or to grant other appropriate

relief.” See R.C. 2953.21(A)(1)(a).

       {¶33} As a general matter, a petition for postconviction relief is a collateral

civil attack on a criminal judgment, not an appeal of the judgment. State v.

Steffen, 70 Ohio St.3d 399, 410, 639 N.E.2d 67 (1994).                A petition for

postconviction relief “is a means to reach constitutional issues which would

otherwise be impossible to reach because the evidence supporting those issues is

not contained in the record.” State v. Murphy, 10th Dist. Franklin No. 00AP-233,

2000 Ohio App. LEXIS 6129, *5 (Dec. 26, 2000).               Thus, a postconviction

petition does not provide a petitioner a second opportunity to litigate his or her

conviction.      State   v.   Hessler,   10th   Dist.   Franklin   No.    01AP-1011,

2002-Ohio-3321, ¶ 23.
       {¶34} “[A] trial court’s decision granting or denying a postconviction

petition filed pursuant to R.C. 2953.21 should be upheld absent an abuse of

discretion; a reviewing court should not overrule the trial court’s finding on a

petition for postconviction relief that is supported by competent and credible

evidence.” State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d

77, ¶ 58.

       {¶35} Because Bridges has filed prior petitions for postconviction relief,

this petition is deemed a successive petition. Under R.C. 2953.23(A), a trial court

may entertain a successive petition if the petitioner initially demonstrates either (1)

he was unavoidably prevented from discovering the facts necessary for the claim

for relief, or (2) the United States Supreme Court recognized a new federal or state

right that applies retroactively to persons in the petitioner’s situation.        R.C.

2953.23(A)(1)(a).    If the petitioner can satisfy one of those two conditions, he

must also demonstrate that but for the constitutional error at trial no reasonable

finder of fact would have found him guilty. R.C. 2953.23(A)(1)(b).

       {¶36} The doctrine of res judicata places another restriction on the

availability of postconviction relief. State v. Blalock, 8th Dist. Cuyahoga No.

94198, 2010-Ohio-4494, ¶ 19.          When the claims raised in a petition for

postconviction relief are barred by the doctrine of res judicata, a trial court does

not abuse its discretion in denying the petition without a hearing. State v. Szefcyk,

77 Ohio St.3d 93, 671 N.E.2d 233 (1996), syllabus.
       {¶37} In his motion to correct error, Bridges argues “the trial court erred by

entering a judgment of conviction of murder and felonious assault that is against

the sufficiency of the evidence, in derogation of his right to due process of law.”

Bridges contends the state failed to produce “at least a modicum of evidence on

each element of the crime,” and that its theory of the case relied on speculation and

inconsistent testimony.

       {¶38} Upon review, we find the sufficiency and weight of the evidence

arguments raised in Bridges’s motion to correct error were previously raised and

rejected by this court in Bridges’s direct appeal. See Bridges I, 2014-Ohio-4570,

at ¶ 71.       As stated, a postconviction petition does not provide a petitioner a

second opportunity to litigate his or her conviction.       Accordingly, Bridges’s

challenges to the sufficiency and weight of the evidence supporting his convictions

are barred by the doctrine of res judicata.      Bridges II at ¶ 26 (“The bulk of

Bridges’s argument under this assigned error concerns the sufficiency and weight

of the evidence presented at his trial.    These issues were argued and decided in

his direct appeal; therefore, they are improperly raised in his postconviction relief

petition.”).      See also State v. Graff, 8th Dist. Cuyahoga No. 83307,

2004-Ohio-1456, ¶ 35.

       {¶39} Moreover, even if Bridges’s claims were not barred by res judicata,

his petition was untimely. Significantly, there is nothing in Bridges’s petition to

suggest that he relies on evidence that was not known or available to him at the
time of trial or his first petition. Thus, Bridges’s petition does not adequately

explain, in accordance with R.C. 2953.23(A)(1)(a), why he was unavoidably

delayed from discovering the facts upon which his current petition is based. Nor

did Bridges show that, subsequent to the filing deadline, “the United States

Supreme Court recognized a new federal or state right that applies retroactively to

persons in [Bridges’s] situation.”

       {¶40} Accordingly, we find the trial court did not abuse its discretion in

denying Bridges’s motion to correct error without a hearing. Bridges’s fifth and

sixth assignments of error are overruled.

                                     III. Conclusion

       {¶41} Based on the foregoing, we find Bridges’s motion for leave to file a

delayed motion for new trial and his motion to correct error were untimely barred

by res judicata.    Accordingly, the trial court did not abuse its discretion in

denying the motions without a hearing.

       {¶42} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the common pleas court to

carry this judgment into execution.     Case remanded to the trial court for execution

of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., A.J., and
MARY EILEEN KILBANE, J., CONCUR